11 B. BROADWAY, STE. 8B
New York, NY 10038
THL: 212 267 1301

FAX: 212 656 1800

  

MH

PORES aad

    

{
i
ii
4

t
t

‘
t

g

i

rf
i
<A

 

THE MH LAW FIRM
ATTORNEYS AT LAW

a

5 - . = «=.» January 21, 2020
 gAN 22 2020. j

  

Hon. Alison J. Nathan
Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

Re: Ricardo Velasquez y. Chong Qing Xiao I, Inc., et al., Case No, 19-cv-08824
Dear Judge Nathan:

This letter is a request for adjournment of the pretrial conference in the above case which, we
understand, is still on the Court's docket for January 24, 2020, at 3:15 pm.

The current status of the case is that on November 21, 2019, Defendant’s counsel served
Plaintiff's counsel with a Rule 11 letter which Plaintiff's counsel has yet to respond to. Present counsel
has submitted a Pre-Answer Motion to Dismiss the Complaint under Rule 12(b)(6) of the Federal Rules
of Civil Procedure.

Therefore, we respectfully request an adjournment of the pretrial conference to an amenable date
convenient to the Court and all parties concerned.

 

The request to adjourn the initial pre-trial Sincerely a,
conference is denied. While Defendant Chong Qing f LEE 7
Xiao Mian has filed a motion to dismiss, Defendant Michael Henry “Z
796-798 Ninth Successor LLC has filed an answer Attorney(s) for Defendant(s)

| to the complaint. The conference will proceed as Chong Qing Xiao J, Inc.
scheduled. 11 E. Broadway-Suite 8B
SO ORDERED. New York, NY 10038

 

 

 

(212) 267-1301
Michael@themhlawfirm.com

ce: B. Bradley Weitz, Esq.
THE WEITZ LAW FIRM, P.A.
Attorneys for Plaintiff \
Bank of America Building ht . ‘u% wo

18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

   

   

SELISON J. NATHAN
STATES DISTRICT JUDGE

 
 

Jeremi Chylinski, Esq.

GORDON & REES LLP

Attorneys for Defendant 796-798 Ninth Successor LLC
One Battery Park Plaza, 28th Floor

New York, NY 10004

 

 
